Title: From John Adams to William MacCreery, 19 August 1778
From: Adams, John
To: MacCreery, William


     
      Sir
      Passi Aug 19. 1778
     
     I thank you for your favour of the 8th. I believe my Letters to you, were carried faithfully enough. The secret is that I write my Letters, at the time they are dated, but they are frequently not copied and sent untill several days after. This arises from a Multiplicity of Business and of Pleasure, as it is called. It is unavoidable in our situation, but it is to me the most irksome Part of our Duties.
     Your Account of the Embarrassment of Trade is new to me and very interesting, but there will be soon an End to it. By the Treaty Congress, have Authority to appoint Consulls, whose Duty and Jurisdiction it is to decide Controversies and do Justice. I hope they will soon make such appointments. In the Mean Time however, the Commissioners here, are ready at all times to apply to the Court for Redress of Greivances, in which, I have no doubt they would have success. When there is any Complain the best Way is to state it in Writing to the Commissioners in cool, decent and dispassionate Language, and the Commissioners will immediately lay it before his Majesty, or his Ministers, and We have hither to found every appearance of a sincere desire, to do Justice and give satisfaction.
     It is very unfortunate that there is no Newspaper, or other public Channell through which, Intelligence, can by Us be Speedily communicated to every Part of this Kingdom. But We have not commonly, Intelligence of the Sailing of any naval Armament from England Sooner, than the Merchants have it in the sea Ports. If We had for my Part I would readily write all Night? to inform the American Merchants of it. Nil Americanum a me alienum puto. Pardon me.
     I Suppose the Interest of your Loan office Certificates is to be paid here. But it cannot be done untill We have Bills of Exchange drawn for it by the Loan officer in America, who issued the Certificate.
     We are all Impatience to hear from America. Nothing new at Versailles or Paris not even at the Palais Royal, except Bruits of Victories in America which come from Nobody and from No where. I am &c.
    